Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 1 of 18 PagelD: 107

R ICHARD M . Zz ELMA* * LIFETIME MEMBER: TELECOM PIONEERS OF AMERICA
9 4 0 B LANCH A VENUE * LIFETIME MEMBER: COMMUNICATION WORKERS OF AMERICA
N ORWOOD , N EW J ERSEY 0 7 6 4 8 * BELL SYSTEM CERTIFIED — C.O. CALL-TRACE FORENSIC TECHNICIAN

* NJ GOVERNMENT & PR SPOKESPERSON FOR PRIVATE CITIZEN, INC.

TELEPHONE 201-767-8153
TELECOPIER: 201-767-8154
EMAIL: TCPALAW@OPTONLINE.NET

January 30, 2020

VIA OVERNIGHT MAIL

United States District Court, Newark

Martin Luther King Building & U.S. Courthouse
Clerks Office, Room 4015

50 Walnut Street

Newark, NJ 07102

RE: 2:19-cv-17535 - CCC - MF
Dear Sir/Madam:

I'm the Plaintiff in the above entitled matter.
Attached for filing please find;

 

Plaintiffs;
Plaintiffs Surreply (O&1)
Exhibits 1 & 2 (O&1)
Plaintiffs Certification (O&1)
Proof of Service (O&1)

Would you kindly provide the Courtesy Copy to The Honorable Claire C. Cecchi, U.S.D.J.
Thank you for Your courtesies.

Respectfully submitted,

Richard M. Zelma, pro se
PLAINTIFF

cc: John Coyle, Esq., Counsel for Defendants,
via Court ECF & Electronic Mail
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 2 of 18 PagelD: 108

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
NEWARK

 

Richard M. Zelma

Plaintiff IN THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF NEW

Vs. , JERSEY NEWARK
CHOICE ENERGY, LLC d./b/a; 4
Choice Energy LLC, ( Hereinafter; CASE: 2:19-cv-17535-CCC-MF
“Choice”); and

) PLAINTIFFS SUR-REPLY BRIEF IN
MICHAEL JOSEPH NEEDHAM, SUPPORT OF MOTION TO STRIKE
Individually and as Principal of DEFENDANTS UNTIMELY ANSWERS TO
THE COMPLAINT; AND IN OPPOSITION
Choice; and TO THE CLAIMS PLEAD WITHIN THE
DEFENSE COUNSELS LETTER BRIEF
MOSES K. CHEUNG, . Y

DEFENDANTS’

 

 

 

 

 

PLAINTIFFS SUR-REPLY BRIEF IN SUPPORT OF MOTION TO STRIKE
DEFENDANTS UNTIMELY ANSWERS TO THE COMPLAINT; AND IN
OPPOSITION TO THE CLAIMS PLEAD WITHIN THE DEFENSE
COUNSELS LETTER BRIEF

 

Richard M. Zelma, pro se
On the Brief

 
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 3 of 18 PagelD: 109

Overview

This suit is based on the Telephone Consumer Protection Act (47 U.S.C. 227; “the
TCPA”), its underlying regulations and common law civil conspiracy, for the Defendants
repeated unsolicited telemarketing calls encouraging Plaintiff to purchase and / or invest in the
Defendants Products, Goods or Services, that being an alleged “discount energy plan.” Plaintiff
contends that Defendants collaborated with, hired and contracted with “others” (The Doe
Defendants) to initiate thousands of unwanted telemarketing calls to recipients, including
Plaintiff, without their express prior consent or invitation as required under the TCPA and where
the Defendants profited therefrom.

Choice Energy/ 4 Choice Energy, Michael Joseph Needham and Moses K. Cheung are
the key principals in this scheme, and as alleged in the complaint, participated in all of the
activities in the scheme either directly or though agents. Although the allegations of the
Complaint are sufficient to survive any of the Defendants arguments, discovery is expected to

illuminate the participation by each member of the consortium.

PRELIMINARY STATEMENT
STATEMENT OF FACTS
I. BACKGROUND

On or about September 10, 2018, following the receipt of six (6) prohibited calls (Plt.
Compl. 429) marketing the defendants products or services, Plaintiff sent a letter of intent to the
defendants principals informing them in not so many words, that litigation was a legal venue,

encouraged by Congress to deter their prohibited acts.
Case 2:19-cv-17535-CCC-MF Document13 Filed 02/03/20 Page 4 of 18 PagelD: 110

On or about September 27, 2018, Defense Attorney Coyle made his appearance by
calling Plaintiff and denying his clients (Choice) participation in or initiating the subject calls.
Mr. Coyle blamed a different energy company with a similar name.

While Plaintiff had previously performed his due-diligence, speaking with this “other
energy company”, it was learned that the similar sounding name, Choice, was the manufacturer
of commercial and industrial power-plant equipment in the mid-west, having only commercial
utility companies as customers. There primary customer base is in the mid-west and they have no
reason or ever engaged in telemarketing. Moreover, Plaintiffs call of inquiry was one of several
'that' entities representative said they receive on a daily basis.

In the ensuing weeks, Plaintiff sent Mr. Coyle notice that he was not buying the story,
“the other guy did it.” Coyle replied and sent Plaintiff a letter dated March 1, 2019. In that letter,
among other defamatory claims, Mr. Coyle specifically told Plaintiff; “. . .your demands for
money are brought in bad faith and I repeat my notice that your extortion lawsuit would violate
N.JS.A. 2A:15-59,1 and Rule 1:4-8.” Coyle maintained “the other guy did do it” but offered no
proof.

In March 7, 2019, Mr. Coyle started settlement negotiations. Shortly after, settlement in
principle was reached. However, along with settlement, Mr. Coyle raised 3 issues; (1) Plaintiff
submit a W-9. Originally concern over ID theft with exposure of my Social Security number was
raised, but resolved shortly after. (2) Coyle wanted a recording of a marketing call relating to his
client, made to Plaintiff. An audio copy was emailed to him shortly after.

(3) While the settlement agreement was formalized and made ready, Mr. Coyle threw in
yet another caveat. Because he believed Plaintiff was a disbarred attorney, and while I presented

and offered additional proof I was not, Mr. Coyle said “he didn't care”. He demanded Plaintiff
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 5 of 18 PagelD: 111

make a two (2) hour drive to his office, whereby, he (Coyle) can be assured he was “handing the
settlement check to the right person.”

Having told him his demand was unreasonable and where I was willing to provide him
any form proof I was never an attorney, again Mr. Coyle stated, “he didn't care, he will not pay
the settlement unless I made a personal trip to his office. Once I declined, on April 2, 2019 at
5:59 AM, Coyle sent an email stating he would tell his clients “I_no longer want to settle” where
he subsequently withdrew the agreement. All settlement terms have since evaporated.

I. THE COMPLAINT

On August 2, 2019, Plaintiff filed his complaint in State Court, Bergen County. On
August 28, 2019, Mr. Coyle continued his writings which appear to be prejudicial to Plaintiff.
This letter, dated August 28, 2019, attached hereto and made a part hereof as EXHIBIT-1,
contains claims of frivolous litigation, sanctions, and although Coyle claims certain dates of the
subject calls are in dispute, he fails to identify any with particularity.

Furthermore, even more egregious in the letter is his unfounded claim that a pro se
cannot sign a civil Summons! It has always been well established in the Law Division of State
Court where a Pro se Plaintiff signs a Summons in the name of the Clerk of Court, and where
such permission is spelled out in the Rules.' While a typo / error appeared on the subject
summons showing a “20” day response time; that error was immediately corrected and
considered moot.

His letter goes on to claim, that while he recognizes plaintiff as a non attorney (nor even a
disbarred one), he accuses Plaintiff of forgery. [Ex.-1, pg 2) He enforces that claim by stating
he's “seen the signature of the Clerk of the Court, Michelle M Smith,” where my summons
“signature does not appear to be hers.”

‘Reference; NICOURTS.GOV/forms/10553; “The court rules permit a pro se plaintiff to issue the summons and sign it in the name of the
Clerk of the Superior Court.”
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 6 of 18 PagelD: 112

Mr. Coyle wouldn't stop there. The Summons standard terms state; “if this matter is one
for Foreclosure. . . the defendant must file their papers in Trenton.” Evidently Mr. Coyle doesn't
understand a Summons, as the within matter is not a foreclosure case. As the complaint was
originally filed in Bergen County, Attorney Coyle actually questioned why the defendants had to
appear in Trenton!

Last; he threatens sanctions against “your (my) law firm” and against my ‘alleged clients’
if “these counterclaims are not withdrawn.” Clearly, Plaintiff has no law firm, no clients and
there is/were no counter-claim! Defense counsel is severely confused. While Mr. Coyle's letter of
August 28, 2019 made specific demands, he breached the 28 day rule and filed the[ir] Notice of
Removal August 30, 2019. (ECF - Doc. Entry 1).

Il. ALLEGATIONS OF FACT,

 

In filing the complaint, Plaintiff exercised his right to submit requests for admissions
pursuant to Rule 4:22-1.

Near the complaints 35 day return date, the defendants removed it to federal court. Jd.
Plaintiffs receipt and notice of removal evidently crossed with his filing of a Motion to Strike the
Defendants Answers as well enter default for [their] failure to answer Plaintiffs Request for
Admissions within the 30 day window. The Defendants were not represented at the time they
were served with the Requests for Admissions. (Docket Entry #6)

Just prior to that entry, there was an issue with the process server. I needed to
memorialize the issue by submitting a letter to Your Honor by fax, September 23. 2019, with

consent or Your Honors law clerk. [Exhibit -2].
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 7 of 18 PagelD: 113

Within that document, Plaintiff notes; Your Honors law clerk was advised in a phone call
while waiting for the corrected Service of Process on September 16, 2019 [Exhibit-2, 2" Para.]
where the Defendants Answers were not received and out of time.

Once removal was filed, Plaintiff was aware the motion for default to the Request for
Admissions under the 30 day rule evaporates and thereby, I immediately withdrew that motion,
and copied Mr. Coyle as well. ( Docket Entry #8 )

While the court considered the removal a factor in denying Plaintiffs motion, it is
believed where my Motion, filed October 3, 2019 (Docket Entry #9) may have been interpreted
by the clerk (Docket Entry #6- QC comments) as improper because of the moot issue to the
Requests for Admissions as well as the Defendants answer (albeit late) had been filed.

Following Removal, the Defendants answers to the Complaint were due no later then
September 6, 2019 [See:F.R.C.P. 81(c)(2)(C)], which specifically states; “(C); 7 days after the
notice of removal is filed.”] The Defendants Answers were to be received no later then
September 6, 2019. The Defendants answers were filed on September 19, 2019 as Docket Entry
#5 and were 13 days out of time.

Furthermore, it should be noted; throughout his entire argument, while Mr. Coyle diverts
attention elsewhere, not once had he requested a Clerks Order for an extension of time in which
to file a late answer. Although the Defendants eventually answered, they were 13 days late!
Attorney Coyle did not seek consent, required by the Rules of Court in which to answer late.
(See: Civ. Rule 6.1; Extensions of Time and Continuances);

Civ. RULE 6.1 EXTENSIONS OF TIME AND CONTINUANCES
(a) Each application for an extension of time shall:

(1) be made in writing;
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 8 of 18 PagelD: 114

(2) be served prior to the expiration of the period sought to be

extended; and

(3) disclose in the application the date service of process was
effected and all similar extensions previously obtained.

(b) The time within which to answer or reply to any pleadings as to which

a responsive pleading is permitted may, before the expiration of the original deadline to answer
or reply thereto, and with or without notice, be extended once for a period not to exceed 14 days
on order granted by the Clerk. Any other proposed extension of time must be presented to the
Court for consideration.
Attorney Coyle never met the requirements set forth above and never sought consent to file his

late answers. Accordingly, Plaintiff requests the Defendants Answers be stricken.
IV. DISTRACTION and SURPLUSAGE: NOT A LEGAL DEFENSE

Defense counsels letter (The letter brief) to The Court, dated December 20, 2019,
describes Plaintiffs Motion as baseless. He argues where the section addressing the Request
for Admissions (RFA), (which was previously withdrawn Oct. 21, 2019) must be denied. He
continues his argument over this same issue which was entered as Document #8, previously

copied to him and available on PACER.

It should also be noted: from the very beginning, Mr. Coyle created and engaged in unfounded
threats. He purposely distracted from the core details of the Complaint in an attempt to defame and
slander Plaintiff because, “Plaintiff is a pro se and he (Coyle) doesn't like pro se’s”. And in doing
so, not once has Mr. Coyle presented any evidence of defense in his clients unlawful action, while

also ignoring his responsibility to answer the complaint in a timely manner.
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 9 of 18 PagelD: 115

Under the Federal Rules of Civil Procedure, a court can strike any surplusage such as an
insufficient defense, late filings or an immaterial matter. To translate Mr. Coyle's underlying
purpose of distraction, meeting the above terms, Plaintiff will define the mechanics of the
defendants procedure to market their products or services, why they have no defense and why their

Motion should be denied.

In an effort to avoid detection or identification, the defendants and their principals employ and
contract overseas call-centers. In this process, they contractually offer hourly pay for a guaranteed
number of call attempts, but likewise, offer incentives such as commissions for positive leads. While
the TCPA requires these callers to voluntarily identify themselves, the named Defendants instruct the
call-center managers to notify its agents, if a called party asks for the name of the business, simply
hang up, which is/was the result. This process is designed to insulate the Defendants from TCPA
violations while continuing to solicit thousands of unwilling recipients every day. If a called party
feigns interest in the product, which was the result in the instant matter, that's considered a positive
lead where the call is then transferred, or if initiated after hours, transferred the next business day to
the named Defendants own in-house call center. At this point the defendants reveal their true identity.

Likewise, this process meets the definition of Mr. Coyle's ad nauseam rants; “my client did

not call you.” Interpretative statement; “My client hired someone to call you in violation of law

 

knowing you were not to be called, we know they do not comply with our laws because they are
overseas and we hired them to our benefit because they cannot be detected.” The end result, “we did

not call you but someone we hired, paid, contracted with and would benefit therefrom, did call you.”

The end result is where the named defendants attempt to avoid detection while continuing

with their unlawful acts. Mr Coyle's distraction and surplusage responses devoid of any factual
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 10 of 18 PagelD: 116

defenses were designed to delay and prejudice Plaintiff in moving forward with the

prosecution of his complaint. Justice delayed is justice denied.

CONCLUSION

For the foregoing reasons, Plaintiff respectfully requests This Honorable Court;

Strike the Defendants Answers as untimely; and

Grant Plaintiff simultaneous Entry of Judgment as to all counts in the complaint; and
As to any such motions or request submitted by the defense to date; be DENIED.

In the alternative: Plaintiff respectfully requests that all affirmative defenses in the
Defendants answers, having no application, relevance or provable defense to the allegations in

the complaint, be DENIED.

Respectfully submitted,

ichard M. Zelma
Plaintiff Pro se

Dated: January 30, 2020

cc: John Coyle, Esq. Counsel for Defendants
VIA ECF
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 11 of 18 PagelD: 117

BoM. BEVAN, MOSCA 222 MOUNT AIRY ROAD, Surtt: 200
a e i on BASKING RIDGE, NJ 07920-2335
& G | &GIUDITTA, PC. (P) 908.753.8300

i (F) 908.753.8301
ATYTOGRNEYS AT LAW

www BMG.LAW

JOHN D. COYLE
jcoyle@bmg.law

August 28, 2019
“VIA EMAIL AND CERTIFIED RETURN RECEIPT MAIL

Richard M. Zelma
940 Blanch Avenue
Norwood, NJ 07648

Re: Richard M. Zelma v. Choice Energy, LLC et al.
Docket No. BER-L-5773-19

Dear Mr. Zelma:

We represent Choice Energy, LLC d/b/a 4 Choice Energy LLC, Michael Joseph Needham,
and Moses K. Cheung in the above-referenced matter. The claims asserted by you in your
Complaint have no basis in law or fact and irrefutably constitute frivolous litigation in violation of
Rule 1:4-8 and N.J.S.A. 2A:15-15-1. We hereby provide you with notice that these claims against
my client must be dismissed within 28 days from today or sanctions will be sought pursuant to the
Rules of Court and New Jersey law.

We have been discussing this matter for more than a year before you filed suit. During that
period of time you were provided with detailed information establishing that the calls you allege
here were not made by my clients. In support of your claimed damages, you previously itemized
calls you allege were made by my clients. You provided ‘logs’ and represented there were
recordings. You were provided with detailed information establishing that those calls were not
made by my clients. You then claimed that there was no truth to the idea that another company
was calling itself “Choice.” I then forwarded you a ruling from the Maryland Public Service
Commission, Consumer Affairs Division from this year that confirmed that another company used
the name “Choice” for telephone solicitations.

Despite this proof, we agreed to enter into a settlement agreement with you that would
require you to provide the recordings and logs from the supposed three calls you received, and for
my clients to pay you based upon those calls. There is no reason you would have to undercount
those calls, because you were receiving compensation for those calls. Here, the dates and times
alleged do not match information previously provided, and include additional calls you claim were
made.

I also note that the “Summons” you provided is legally improper as a matter of law. I:’s
unclear what you have copied from, but in a New Jersey action, the defendants do not have 20
days to respond. Further, this matter is venued in Bergen County, but you instructed Defendants
to file their responses in Trenton (Mercer County). Similarly, since you have represented to rne

{00090770.2 }

 
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 12 of 18 PagelD: 118

Richard M. Zelma
August 28, 2019
Page 2 of 2

that you are not an attorney-at-law in New Jersey, you cannot sign for the clerk of the court. I
have reviewed documents signed by Michelle M. Smith, and that does not appear to be her
signature. Asa self-styled “Pro se” “Attorney in Fact” you cannot sign for the Clerk of the Court.

Pursuant to Rule 1:4-8(b), Rule [:4-8(f) and N.J.S.A. 2A:15-59.1, you are hereby notified
that we will, within a reasonable period of time thereafter, apply by motion for sanctions, including
an award for attorney fees and costs, against you, your law firm and your client if these
counterclaims are not withdrawn within 28 days from your receipt of this letter.

Pursuant to Court Rule and statute, we hereby consent in advance to an adjournment of the
trial or further proceedings to allow you and your clients to have the full 28 day period. Should
you not seek such an adjournment, you and your clients will have been deemed to have waived
this safe harbor provision.

Respectfully submitted,
>

John D. Coyle

{00090770,2 }
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 13 of 18 PagelD: 119

RICHARD M. ZELMA*

940 BLANCH AVENUE “Lifetime Member: TeleCom Pioneers of America
NORWOOD, NEw JERSEY 07648 *Lifetime Member: Communication Workers of America
*Bell System Certified - C.O. Call-Trace Forensic Technician

*NJ Government & PR Spokesperson for Private Citizen, Inc.

TELEPHONE 201-767-8153

TELECOPIER: FOR COURT USE ONLY
EMAIL: TCPALAW @OPTONLINE.NET

September 23, 2019

Via facsimile

The Honorable Claire C. Cecchi, U.S.D.J.

United States District Judge for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, NJ 07102

RE: 2:19-cv-17535-CCC-MF
Dear Judge Cecchi:

I am the plaintiff in the above entitled matter. I respectfully ask Your Honor to allow this letter to supplement that
which was sent last week by Priority Mail for the reasons set forth below.

The Complaint was filed in the Superior Court of Bergen County as BER-L-7948-17 on August 2, 2019.
Guaranteed Subpoena Service (GSS) was able to serve all parties on August 15 &16, 2019. I received notice
thereof from GSS on August 27, 2019. However, one of the defendants last name was in error on the affidavit. |
informed GSS of the error and was told it would take 10 days to send the corrected Affidavit. On August 30,
2019, the defense removed the case to District Court. On September 16, 2019 I called Your Honors Chambers to
advise I was waiting for the corrected Affidavits of Service and that I was filing a Consent form to receive
documents electronically. I had also advised Your Honors law clerk that the defendants did not file an
answer and were out of time. I was told to wait until until I received the proofs and once posted, | could

file my request for the Clerks Entry of Default.

My affidavits were corrected and I mailed all proofs and ECF request to The Court Clerks Office on
September 10, 2019. On September 19, 2019, I received an email from The Court confirming receipt of
my papers. On that same day, September 19, 2019, I sent The Court my Request for The Clerks Entry of
Default for the defendants failure to answer or otherwise respond to the Complaint. It was sent Via
Priority Mail from the Norwood NJ Post Office. I was told by the clerk it should be at The Court on Friday
or Saturday the latest. I registered with USPS to receive all tracking notices for the parcel. Shortly after |
received the ECF for receipt of my papers, I received an ECF where the defendants just filed their answer.

On Friday morning, September 20, 2019 at 8:54 AM, I received notice from the USPS that my item
arrived in Newark at 8:23 AM and was on its way to the destination. Several minutes later another email.
said it was in transit to the destination. At 12:24 PM, I received notice the item was in Harrisburg PA,
“currently in transit to the destination.” On September 21, at 6:11 AM another notice that the item arrived
at the Harrisburg PA post office. On September 22, 2019, I received an email stating the item is in the
Harrisburg PA Distribution Center and currently in transit to the destination. And I paid extra for all this!

Until my “item” arrives at The Court, I respectfully request Your Honors consideration with the
accompanying papers seeking a Clerks Entry of Default.

Respectfully submitted,

 
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 14 of 18 PagelD: 120

Richard M. Zelma, pro se
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 15 of 18 PagelID: 121

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
RICHARD M. ZELMA
Richard M. Zelma, Pro Se
940 Blanch Avenue
Norwood, New Jersey 07648
TCPALAW@optonline.net
Tel: 201 7678153) / /
Richard M. Zelma IN THE UNITED STATES DISTRICT COURT
oe FOR THE DISTRICT OF NEW JERSEY
Plaintiff NEWARK

Vs.
CHOICE ENERGY, LLC d./b/a; 4
Choice Energy LLC, and
MICHAEL JOSEPH NEEDHAM, and
CERTIFICATION IN SUPPORT OF
MOSES K. CHEUNG, et als PLAINTIFFS SUR-REPLY

Case 2:19-cv-17535-CCC-MF

DEFENDANTS’

 

 

 

 

 

I, Richard M. Zelma, being of legal age, do hereby

certify the following:

1. I am the pro se Plaintiff in the above entitled matter.

2. I have full and complete knowledge of all relevant facts
and submit this Certification is support of my Surreply
to Strike Defendants Answers to the Complaint for failure
to respond within the time provided by Fed. R. Civ. P.
81(c)(2)(C).

3. I further Certify that my Requests for Admissions were
previously withdrawn as attested to in formal papers

previously provided to The Court and the defense.
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 16 of 18 PagelID: 122

4. Any exhibits, papers, copies, claims as well as all
document submissions included hereto are exact

representations of their originals or are the originals.

I certify that the foregoing statements made by me are true. I am
aware that if any of the forgoing statements made by me are

willfully false, I am subject to punishment.

Respectfully submitted,

Dated: January 30, 2020

Richard M. Zelma, Pro Se
940 Blanch Avenue
Norwood, New Jersey 07648
TCPALAW@optonline.net
Tel: 201 767 8153
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 17 of 18 PagelD: 123

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

RICHARD M. ZELMA
Richard M. Zelma, Pro Se
940 Blanch Avenue
Norwood, New Jersey 07648
TCPALAW@optonline.net
Tel: 201 767 8153

 

Richard M. Zelma
Plaintiff UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Vs.
CHOICE ENERGY, LLC d./b/a; 4
Choice Energy LLC, and
MICHAEL JOSEPH NEEDHAM, and CERTIFICATION OF SERVICE
MOSES K. CHEUNG, et als

Case 2:19-cv-17535-CCC-MF

DEFENDANTS’

 

 

 

 

Richard M. Zelma states as follows:
I am the pro se Plaintiff in the above entitled matter.

On January 30, 2020, I mailed an Original and Courtesy Copy of Plaintiffs Sur-Reply Brief
in Support of my Motion to Strike the Defendants Answers to Plaintiffs complaint as ‘out of time’;
and in support of my request to deem the allegations in Plaintiffs Complaint as true and enter

Default therefor.

The within mailing includes supporting certifications and exhibits with Proof of Service to;
the Clerk of the US District Court of New Jersey (Newark) via Overnight Mail from the US Post

Office in Norwood NJ.

Enclosed therein is one original and one Courtesy Copy of same to:
Case 2:19-cv-17535-CCC-MF Document 13 Filed 02/03/20 Page 18 of 18 PagelD: 124

The Honorable Claire C. Cecchi, U.S.D.J.

United States District Judge for the District of New Jersey Martin Luther King Building & U.S.
Courthouse

50 Walnut Street/ clerks office, Room 4015

Newark, NJ 07102

Also, on January 30, 2020, I caused a copy of the aforementioned documents to be served, via 1*
Class Mail upon Counsel for the Defendants;

John D. Coyle, Esq.

Bevan, Mosca & Giuditta, P.C.

222 Mount Airy Road, Suite 200

Basking Ridge, New Jersey 07920

I hereby certify that the foregoing statements made by me are true to the best of my knowledge. I

am aware that if any of the foregoing statements made by me are willfully false, I'm subject to

punishment.

Dated: January 30, 2020

 

Richard M. Zelma, Pro Se
940 Blanch Avenue
Norwood, New Jersey 07648
TCPALAW @optonline.net
Tel: 201 767 8153
